Citation Nr: 1144707	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  06-00 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD), also claimed as mental illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel





INTRODUCTION

The Veteran had active service in the U.S. Navy from August 1971 to June 1975, and various periods of active duty for training while a member of the Army National Guard from April 1976 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was previously before the Board in October 2008, March 2010, and October 2010, at which times the Board remanded it for additional evidentiary development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

The preponderance of the competent and probative evidence is against a finding that the Veteran has a current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD, also claimed as mental illness, was not incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In March 2003, May 2004 and June 2004 VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the January 2005 rating decision, November 2005 SOC, October 2009 SSOC, April 2010 SSOC, April 2010 SSOC, and August 2011 SSOC explained the basis for the RO's action, and the SOC and SSOCs provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran as relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, to whatever extent the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claims for service connection are being denied, no effective date will be assigned, so there can be no possibility of any prejudice to the Veteran with regard to Dingess notice.

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 


Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 498, 253 (1999) (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit has stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

With regard to a claim seeking service connection for PTSD, three elements must be present:  (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the second element, if the evidence shows that the veteran did not serve in combat with enemy forces during service, if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, or if a stressor claimed by a veteran is not related to the veteran's fear of hostile military or terrorist activity, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f)(3); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  See 38 C.F.R. § 3.304(f)(3) as added in 75 Fed. Reg. 39,843-852; Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Furthermore, 38 C.F.R. 3.304(f)(3) states in regards to stressors: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity"' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV), as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present:  (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

The Veteran's service treatment records (STRs) do not show any complaints, treatment, or diagnoses related to any mental health disorders.  At an April 1975 physical examination the Veteran was noted to be normal from a psychiatric standpoint.  The service personnel records show that the Veteran served on the guided-missile cruiser USS Oklahoma City from March 1972 to May 1975.  His DD Form 214 indicates that his awards and decorations include the National Defense Service Medal, the Vietnam Service Medal with two bronze stars, the Republic of Vietnam Campaign Medal, and the Combat Action Ribbon.

On May 1976, February 1981, July 1985, September 1990, and July 1994 medical history reports related to his National Guard service, the Veteran indicated that he had never had depression, excessive worry, or nervous trouble of any sort.  He was found to be normal from a psychiatric standpoint at medical examinations in May 1976, February 1981, July 1985, September 1990, and July 1994.  The treatment records from National Guard service do not show complaints, treatment, or diagnoses related to PTSD or other psychiatric disorders.

The Veteran wrote in an April 2010 statement that he had served on the USS Oklahoma City and was in a hostile fire combat zone during the Vietnam War.  He continued that his general quarters station was on the bridge and that he relayed messages back and forth from the captain to damage control central.  He said he saw, heard, felt, and smelled shells from the guns used to bombard the coast of Vietnam.  There were several times that the ship was attacked by enemy aircraft, and this occurred more than once while the Veteran was at his duty station on the bridge.  The Veteran wrote that he has "nightmarish dreams" of the attacks and would still get nauseated as a result.

The Board finds that, under the current amended version of 38 C.F.R. § 3.304(f), the Veteran's statements regarding the attacks on his ship by enemy aircraft are sufficient to establish their occurrence.  Furthermore, since the Veteran's vessel was involved in combat, verification of stressors relating to that combat is not necessary, even under the prior version of  38 C.F.R. § 3.304(f).  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Therefore, there is a valid stressor from the Veteran's military service for the purpose of a diagnosis of PTSD.

The post-service records that have been associated with the claims file include the Veteran's treatment records from prison.  They indicate that the Veteran took part in a sex offender treatment program but did not have treatment for PTSD or other mental health disorder related to his military service.


The Veteran underwent a VA examination in April 2011, and the examiner noted that the claims file was available and was reviewed, and that it contained no mental health treatment records or diagnosis of a mental health disorder connected to military service.  The Veteran reported that he was not in active treatment for mental health disorders while in the Navy.  He said that he met with a psychiatrist once or twice and was told that he was normal.  It is noted that this is not in his STRs, and based upon the Veteran's report later in the examination, he may have been referring to the period when he was charged with groping a girl in 1982.  The Veteran worked after service as an alcohol and drug therapist but was fired from three jobs due to vulgarity, profanity, and inappropriate behavior.  In 1991 he started his own alcohol and drug treatment program, but his license was rescinded in 1996 because of an inappropriate relationship with a client.  He has been incarcerated since 2002 for sexual abuse of a minor.

The examiner noted that a recent treatment record from prison indicated that the Veteran had been having "flashbacks" but that he otherwise denied significant stress or mental health symptoms.  A February 2011 mental health status examination indicated that there were no gross impairments and that the Veteran's behavioral problems were due to character issues and difficulty responding to frustration and reasonable boundaries.  The Veteran had reported no symptoms of depression or anxiety in August 2010. 

On the mental status examination at the VA examination there was no impairment in thought process or communication, delusions or hallucinations, or inappropriate behavior.  The Veteran did not have suicidal or homicidal thoughts, ideation, plans or intent.  He was oriented to person, place and time.  There was no obsessive or ritualistic behavior, and the rate and flow of speech were within normal limits and were logical.  He did not have a history of panic attacks, depression, depressed mood, or anxiety.  The examiner noted that the Veteran had a history of impairment and impulse control and that he had been diagnosed with pedophilia and personality disorder, NOS (not otherwise specified).  The Veteran reported having dreams two or three times a month related to shellings that he witnessed while aboard the USS Oklahoma City off the coast of Vietnam.  He also reported recently having "insane" behavior such as taking his clothes off in a storage area and changing in front of other inmates.  The examiner did not feel that they were related to military service.  While the Veteran also described a scraping on the walls that sounded like a noise he recalled from the ship during military service, he was vague about that.  

The examiner noted that the Veteran did not describe symptoms of numbing, avoidance, and physiological arousal.  In addition, he had always denied symptoms of anxiety and depression.  Therefore, the examiner concluded that it is less likely as not that the Veteran has PTSD.  While there was a confirmed stressor from the USS Oklahoma City and there were some symptoms of traumatic reexperiencing, he did not meet the criteria for avoidance/numbing or heightened physiological arousal.  Furthermore, the Veteran had not developed anxiety or depressive symptoms over the years.  While the Veteran met the criteria for a pedophilia disorder, the examiner did not feel that this was caused by or exacerbated by military service.  The Board notes that the Veteran has never claimed that his pedophilia is due to or related to his military service.    

The record does not show that the Veteran has ever been diagnosed with PTSD.  While a Board finding that the Veteran had the disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability, in the present case there is no evidence showing that the Veteran has had PTSD or another mental disorder for which he is claiming service connection since he filed his claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  Therefore, the record does not show a current disability, and the claim for service connection for PTSD, also claimed as mental illness, must be denied.  See Shedden, supra.

Because the evidence preponderates against the claim of service connection for PTSD, also claimed as mental illness, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for PTSD, also claimed as mental illness, is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


